DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nusser et al. (US 9,505,136), in view of Miyazaki (US 2020/0108497).
Applicant has been made aware of the motivation/rationale for combining the embodiments of Nusser (i.e., Non-Final of 05/19/2022), and therefore the explicit Graham v. Deere analysis is omitted below for brevity:
Regarding claim 1, Nusser discloses, by the embodiment of figs. 3A-3B, a robot arm (assembly for linking robotic components, col. 12, lines 30-32), comprising: a first joint (304) having a first inclined surface (tapered ring of 304; see col. 13, lines 39-44); a second joint (302) jointed to (fig. 3B) the first joint (304) and having a second inclined surface (tapered ring of 302; see col. 13, lines 39-44); and a coupling element (306, 308) having a third inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 304, i.e. the angled interior surface of 310 closest to 304) and a fourth inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 302) opposite to the third inclined surface (fig. 3A shows the claimed configuration); wherein the third inclined surface (inner angled surface of 310 corresponding to 304) contacts (col. 13, lines 39-44) the first inclined surface (tapered ring of 304), and the fourth inclined surface (inner angled surface of 310 corresponding to 302) contacts (col. 13, lines 39-44) the second inclined surface (tapered ring of 302); wherein the first joint (e.g., 210 as shown in figs. 2A-2B) comprises a positioning hole (216), the second joint (e.g., 202 as shown in figs. 2A-2B) comprises a positioning shaft (208), the positioning hole (216) matches the positioning shaft (208), a first clearance is formed between the positioning hole (216) and the positioning shaft (208) along a first clearance direction (e.g., width), and a second clearance is formed between the positioning hole (216) and the positioning shaft (208) along a second clearance direction (e.g., length); wherein the first joint (e.g., 210 as shown in figs. 2A-2B) comprises a first positioning portion (212), the second joint (e.g., 202 as shown in figs. 2A-2B) comprises a second positioning portion (206), the first positioning portion (212) matches the second positioning portion (206), a third clearance is formed between the first positioning portion (212) and the second positioning portion (212) along the first clearance direction (e.g., width), and a fourth clearance is formed between the first positioning portion (212) and the second positioning portion (206) along the second clearance direction (e.g., length). 

    PNG
    media_image1.png
    526
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    1387
    media_image2.png
    Greyscale


Nusser does not disclose wherein the third clearance and fourth clearance are less than the first clearance and the second clearance. 
Miyazaki teaches the use of positioning pins (281A, 282A; para. 78) that face positioning holes (271A, 272A; para. 78), and provide the benefit of allowing the facing surfaces 211A, 212A to be accurately assembled with high reproducibility (para. 83; para. 3). 

    PNG
    media_image3.png
    706
    959
    media_image3.png
    Greyscale

One of ordinary skill in the art would recognize, either as evidenced by Miyazaki or by common-knowledge, that tighter tolerances on the alignment pins/holes allows a more accurate or more reproducible alignment between mating parts. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace Nusser’s slots with Miyazaki’s holes, resulting in the third and fourth clearance (as combined) being less than Nusser’s first and second clearance, for the expected advantage of higher assembling accuracy or higher assembling reproducibility.  
Regarding claim 3, the combination of Nusser and Miyazaki suggests the robot arm according to claim 1, and Nusser further discloses wherein the coupling element (306, 308) has a groove (fig. 3A shows groove between angled interior surfaces) with a groove bottom surface (310); the first joint (304) has a first outer peripheral surface (the limitation is met by either the outer peripheral surface of 304 which is adjacent to its tapered surface, such as shown in the configuration of fig. 3B; or by the radially-outermost surface of the tapered surface of 304, such as shown in the configuration of fig. 3A) separated from the groove bottom (i.e., in configuration of fig. 3A, the elements are clearly separated; or in the configuration of fig. 3B, the shown surface of 304 is separated from the groove 310), and the second joint (302) has a second outer peripheral surface (similar as above) separated from the groove bottom.  
Regarding claim 4, the combination of Nusser and Miyazaki suggests the robot arm according to claim 1, and Nusser further discloses wherein the first joint (304) has a first recess (i.e., recessed outer peripheral surface of 304 as shown in fig. 3A, which is adjacent to the tapered surface of 304) with the first inclined surface, and the second joint (302) has a second recess (similar as above) with the second inclined surface; the coupling element (306, 308) has a first inner peripheral surface (groove 310 of 306) and a second inner peripheral surface (groove 310 of 308), the first inner peripheral surface (310 of 306) is separated from the recess bottom of the first recess (fig. 3A or 3B), and the second inner peripheral surface is separated from the second recess (similar as above).
The relevance of the art to the amended limitations has been explained above, and the limitations of the respective remaining claims are either identical to or substantially similar to those previously presented. Therefore, further mapping of the art is omitted as redundant. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended language have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658